Citation Nr: 1122001	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  05-38 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for fatigue.  

3.  Entitlement to service connection for a sleep disorder.  

4.  Entitlement to service connection for chest pain.  

5.  Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1981, and from February 2003 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before a Veterans Law Judge in April 2007, and a transcript of this hearing has been added to the claims file.  

In August 2007, this appeal was remanded by the Board to the RO.  As presented to the Board in August 2007, the appeal included the issues of entitlement to service connection for joint pain of the hips, low back, and elbows, for heartburn, and for a skin rash.  In a March 2009 rating decision, the Veteran was granted service connection for the following: epicondylitis of the right and left elbows, a chronic lumbosacral strain with degenerative disc disease and spondylolisthesis,  sprains/strains of the bilateral hips, gastroesophageal reflux disease, and tinea cruris.  Because service connection was awarded for these disabilities, the aforementioned issues are no longer considered to be on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

As the Board noted in August 2007, service connection for posttraumatic stress disorder (PTSD) was separately denied by the RO in a November 2006 rating decision, and that issue was not appealed by the Veteran.  Nevertheless, in the recent case of Clemons v. Shinseki, the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board concludes the Veteran's perfected appeal of his service connection claim for a psychiatric disability includes service connection for PTSD, as such a diagnosis is established within the record.  

The issues of entitlement to service connection for fatigue, chest pain, a sleep disorder, and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent evidence has been presented demonstrating a current diagnosis of headaches which had their onset during active military service.  


CONCLUSION OF LAW

Entitlement to service connection for headaches is warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks service connection for headaches.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The Board observes that the Veteran has periods of service in the Army Reserve, to include active duty for training and inactive duty training.  The term "active military service" includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  Service connection may also be granted for disability arising from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during inactive duty training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

The Veteran did not report any history of frequent or severe headaches at the time he entered military service in September 1981.  He denied any history of frequent or severe headaches on July 1981, October 1985, September 1995, and October 2000 reports of medical history, and concurrent physical examination reports were negative for any neurological or related abnormalities.  Service personnel records indicate he was ordered to active duty between February and December 2003.  In October 2003, the Veteran completed a post-deployment health assessment in which he reported onset of headaches during active duty.  On a November 2003 report of medical history, the Veteran reported increased frequency in his headaches.  A concurrent physical examination was without any indication of neurological abnormalities.  

Upon receipt of the Veteran's November 2004 claim, he was afforded a VA general medical examination in March 2005.  He gave a history of onset of headaches in approximately December 2003.  These originated in his frontal lobe, and were described as throbbing in nature.  They occurred approximately 3 times per week, and lasted up to 2 hours per episode.  He treated them with aspirin and by lying down in a quiet room.  He reported audio sensitivity but denied photosensitivity, nausea, or vomiting.  The final impression was of headaches secondary to stress and anxiety, seemingly psychogenic in origin.  A concurrent sinus examination was within normal limits.  

The Veteran testified before a Veterans Law Judge seated at the RO in April 2007.  He stated that he had experienced headaches since his separation from active duty, and these adversely impacted his social and occupational functioning.  

Pursuant to the Board's August 2007 remand order, the Veteran was afforded an October 2008 VA medical examination which addressed his claimed headaches.  The Veteran again reported chronic headaches since military service.  Regarding the etiology of these headaches, the examiner, a VA psychologist, stated it would be speculative to guess the etiology of this disorder.  

A VA follow-up medical examination was also afforded the Veteran in August 2009.  The Veteran reported headache episodes occurring approximately 4 times per week and lasting 2-3 hours per occurrence.  These headaches began in 2003, during military service, and continued thereafter, according to the Veteran.  These episodes were accompanied by photophobia, phonophobia, and occasional nausea.  The diagnosis was of migraine headaches; however, the examiner did not provide an opinion regarding the etiology of any headache disability.

VA outpatient treatment records have also been obtained.  Clinical records dating as early as January and March 2004 confirm the Veteran's reports of recurrent headaches with increased frequency.  Thereafter, the Veteran continued to report recurrence of his headaches, according to the VA treatment records.  

After considering the totality of the record, the Board finds the evidence sufficient to support the award of service connection for headaches.  As noted above, the Veteran first reported an increased frequency of headaches during his 2003 period of active duty.  Such complaints are documented within his service treatment records, and following separation from active military service, he also sought VA outpatient medical care for headaches.  Thereafter, he has continued to report chronic headaches occurring 3-4 times per week since 2003.  Regarding the Veteran's assertions of in-service onset of his headaches and continuity of symptomatology following service, a layperson such as the Veteran is competent to testify regarding observable signs and symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, while VA examiners in October 2008 and August 2009 declined to speculate regarding the etiology of the Veteran's headaches, they did not dispute either the occurrence of these headaches or their reported onset during active duty.  

In conclusion, the evidence of record is at least in equipoise and, in light of 38 U.S.C.A. § 5107, is thus sufficient to warrant the award of service connection for headaches.  Thus, such an award is granted by the Board.  


ORDER

Entitlement to service connection for headaches is granted.  


REMAND

The Veteran seeks service connection for a psychiatric disability, to include PTSD.  Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  VA treatment records, such as an October 2008 VA psychiatric examination, reflect a current diagnosis of PTSD.  

The Board also notes that effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on or after July 13, 2010.

The Veteran has reported a stressor event which allegedly occurred during military service.  He stated that in May 2003, he was inspecting the fuel storage area at the U.S. military base at Bagram, Afghanistan, when one or more of the fuel tanks exploded due to suspected enemy action.  An October 2008 VA psychiatric examination found this event sufficient to support a diagnosis of PTSD with major depressive disorder, severe.  According to an October 2006 document, however, the RO concluded verification of this incident, and the Veteran's involvement therein, was not possible.  The Board disagrees.  The Veteran has described a specific incident within a one-month time period at a known location, and stressor development is therefore warranted.  He was also a member of a quartermaster detachment, and his military occupational specialty (MOS) was petroleum supply, so his account of inspecting a fuel storage area is plausible.  Overall, this information is sufficient to request corroboration with the U.S. Army and Joint Services Records Research Center of this claimed stressor event.  Therefore, additional development is required prior to any final adjudication of this claim.  

The Veteran has also perfected an appeal of his service connection claim for chest pain.  As noted above, he was subsequently awarded service connection for gastroesophageal reflux disease.  In an August 2009 VA medical examination report, a VA examiner suggested the Veteran's chest pain was a symptom of his gastroesophageal reflux disease, "which he experiences in his chest above the epigastrium."  The examiner then went on to state that the Veteran has experienced "other chest pains in the past and these are not addressed in today's exam."  Thus, the August 2009 VA examination raises the question of whether an underlying disability other than gastroesophageal reflux disease is present which results in chest pain.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Finally, the Veteran has also perfected an appeal of the issue of service connection for a sleep disorder and for fatigue.  According to the October 2008 VA psychiatric examination report, however, the Veteran's fatigue and sleep disturbances are related to, or symptoms of, his psychiatric disabilities.  Adjudication of the Veteran's service connection claims for a sleep disorder and for fatigue must therefore be deferred, as these issues are inextricably-intertwined with an issue being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and prepare a summary of the claimed stressor involving the May 2003 fuel tank explosion at the U.S. military base at Bagram, Afghanistan.  This summary and all associated documents should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) to obtain any records which would corroborate this stressor.  

2.  Schedule the Veteran for a VA medical examination for the purpose of determining the etiology of any current disability characterized by chest pain.  All pertinent symptomatology and findings should be reported in detail, and the examiner should note in the record his/her review of the claims file.  After reviewing the Veteran's medical history and physically examining him, the examiner should note whether a current diagnosis of a disability other than gastroesophageal reflux disease characterized by chest pain is warranted.  If so, the examiner should state whether it is at least as likely as not this disorder had its onset during active duty, or is due to or the result of a disease or injury incurred therein.  The examiner should provide a complete rationale for all conclusions reached.  If the examiner determines that the requested opinion cannot be provided without resort to mere speculation, the examiner is asked to discuss why such an opinion is not possible. 

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


